The Honorable Norman Merrell Senator, District 18 State Capitol Building, Room 423 Jefferson City, Missouri 65101
Dear Senator Merrell:
This opinion is in response to your question asking:
         May a city have a Director of Public Works who is not a professional engineer, if the city contracts with a professional engineer for the work which requires the services and expertise of a professional engineer?
We understand the city to which your question relates is a charter city. We have not reviewed any charter provisions that may be applicable, any qualifications the city may require of its Director of Public Works, or any job description applicable to the Director of Public Works. Our opinion is limited to addressing the applicable state statutes.
Section 327.181, RSMo 1986, defines the practice of a professional engineer:
 327.181.  Practice as professional engineer defined. — Any person practices in Missouri as a professional engineer who renders or offers to render or holds himself out as willing or able to render any service or creative work, the adequate performance of which requires engineering education, training, and experience in the application of special knowledge of the mathematical, physical, and engineering sciences to such services or creative work as consultation, investigation, evaluation, planning and design of engineering works and systems, engineering teaching of advanced engineering subjects or courses related thereto, engineering surveys, and the inspection of construction for the purpose of assuring compliance with drawings and specifications, any of which embraces such service or work either public or private, in connection with any utilities, structures, buildings, machines, equipment, processes, work systems, or projects and including such architectural work as is incidental to the practice of engineering; or who uses the title "professional engineer" or "consulting engineer" or the word "engineer" alone or preceded by any word indicating or implying that such person is or holds himself out to be a professional engineer, or who shall use any word or words, letters, figures, degrees, titles or other description indicating or implying that such person is a professional engineer or is willing or able to practice engineering.
Section 327.191, RSMo 1986, prohibits a person from practicing as a professional engineer as defined in Section327.181 unless such person is properly licensed. Section327.191 provides:
              Section 327.191. Unauthorized practice prohibited, persons excepted. — No person shall practice as a professional engineer in Missouri, as defined in section  327.181 unless and until there is issued to him a certificate of registration or a certificate of authority certifying that he has been duly registered as a professional engineer or authorized to practice engineering in Missouri, and unless such certificate has been renewed as hereinafter specified; provided, however, that nothing, in this chapter shall apply to the following persons:
*         *         *
The provisions of Section 327.191 omitted above contain exceptions which are not applicable to your question.
Section 327.421, RSMo 1986, provides:
 327.421.  Political subdivisions not to use unregistered architects, professional engineers or land surveyors. — This state and its political subdivisions including counties, cities and towns, or legally constituted boards, agencies, districts, commissions and authorities of this state shall not engage in the construction of public works involving the practice of architecture, engineering or land surveying, unless the architectural and engineering drawings, specifications and estimates and the plats and surveys have been prepared by a currently registered architect, professional engineer or land surveyor, as the case may require.
Section 327.191 prohibits any person from practicing as a professional engineer unless such person is properly licensed. Section 327.181 defines the practice of a professional engineer. If the Director of Public Works engages in any of the activities listed in Section 327.181, then he must be a licensed engineer. If he does not engage in any of the activities listed in Section 327.181, state statutes do not require him to be a licensed engineer.
CONCLUSION
It is the opinion of this office that a city Director of Public Works must be a licensed engineer if he engages in any of the activities listed in Section 327.181, RSMo 1986, which defines practice as a professional engineer, but state statutes do not require him to be a licensed engineer if he does not engage in any such activities.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General